Citation Nr: 9925305	
Decision Date: 09/03/99    Archive Date: 09/13/99

DOCKET NO.  96-50 388	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to secondary service connection for a 
neurological disorder of both lower extremities.  

2. Entitlement to a compensable rating for cellulitis of the 
right foot.  

3 Entitlement to service connection for a left foot disorder.  




REPRESENTATION

Appellant represented by:	New Jersey Department of 
Military and Veterans' Affairs



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John M. Clarkson, III, Counsel


INTRODUCTION

The veteran had active service from March 1953 to March 1955.  
This appeal arises from a September 1996 rating decision in 
which the RO, among other things, awarded service connection 
and assigned a noncompensable rating for cellulitis of the 
right foot.  The veteran was afforded an RO hearing in 
January 1997 and an April 1999 hearing at the RO at which the 
undersigned member of the Board of Veterans' Appeals (Board) 
presided.  Transcripts of both hearings are of record.  In 
the April 1999 hearing, the veteran presented testimony in 
support of a claim for service connection for a left foot 
disorder.  The RO has not yet adjudicated this claim and 
ordinarily it would have to be referred to the RO for initial 
consideration.  The undersigned member of the Board also 
noted at the April 1999 hearing that, since the veteran is 
contending that disorders of both feet caused a neurological 
disorder of both extremities, the claim for secondary service 
connection for a neurological disorder of both lower 
extremities, the claim for secondary service connection for a 
neurological disorder of both lower extremities is 
inextricably intertwined with the claim of service connection 
for a left foot disorder.  As such, considering the context 
in which these matters arise, the issue raised for the first 
time at the April 1999 Board hearing will have to be 
remanded, and the first issue noted on the title page of this 
decision will have to be held in abeyance pending completion 
of the remand action.  



FINDING OF FACT

The veteran's right foot cellulitis is manifested by a linear 
surgical scar on the dorsal surface of the foot, but the scar 
is not tender or painful on objective demonstration and the 
medical evidence does not show exfoliation, exudation or 
itching and involvement of an exposed surface or extensive 
area of the foot.  



CONCLUSION OF LAW

A compensable rating is not warranted for the veteran's 
service-connected cellulitis of the right foot.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 4.7, 
4.20, 4.118 Codes 7804, 7806 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

With the exception of the veteran's military separation 
medical examination, his service medical records were 
destroyed in a fire at the National Personnel Records Center 
and are unavailable.  The separation examination report shows 
that the veteran was hospitalized for cellulitis of the right 
leg in November 1953.  Clinical findings on the service 
discharge examination revealed that the feet and lower 
extremities were normal at that time.  

On VA medical examination in April 1996, the veteran gave a 
history of developing cellulitis in both lower extremities 
during service.  The skin of his foot was mildly discolored 
laterally, and this was believed consistent with previous 
cellulitis.  The examiner indicated that no scars were seen 
on the lower extremities.  Diagnoses included a history of 
cellulitis in the lower extremities.  

At an RO hearing in January 1997, the veteran testified that 
he underwent surgery during service to relieve pressure on 
nerves in his legs.  Surgical incisions were made on the tops 
of both of his feet.  The tops of his toes and the spaces 
between his toes itched, and he had swelling in both feet.  
The skin of his feet was reddened, but he stated that the 
skin was not tender to touch.  

On VA dermatological examination in July 1998, the veteran 
complained of recurrent scaling and pruritus of the dorsal 
surface of the feet approximately once a week.  There was a 
linear surgical scar over the right dorsal foot, measuring 1 
by 0.2 centimeters, and a linear surgical scar on the left 
dorsal foot, measuring 4 by 0.2 centimeters.  Both scars were 
non-indurated and non-tender.  The feet were otherwise clear.  
The diagnosis was no dermatologic pathology at this time.  

At a hearing in April 1999, the veteran testified that, while 
in service, his feet became swollen and medical personnel 
concluded that he had nerve damage in his legs.  A surgical 
incision was made in the top of each of his feet to relieve 
pressure.  He explained that, during a prior VA medical 
evaluation, the examiner did not see a scar on his left foot, 
but noticed the right foot scar.  The veteran indicated that 
his feet swell when he walks and they become numb when he 
walks for more than about 100 feet.  As the swelling in his 
feet subsides, his feet begin to itch.  The surgical scars on 
his feet discolor when they are touched and the scars on both 
feet are tender to touch.  He indicated that he has 
exfoliation of his feet when the weather is warm, and denied 
that he has a skin disorder of his feet separate from the 
surgical scars.  

Analysis

The Board finds that the veteran's claim for a compensable 
rating for cellulitis of the right foot is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107(a); it is plausible.  
The United States Court of Veterans Appeals (as of March 1, 
1999, the United States Court of Appeals for Veterans Claims 
or Court) has held that, when a veteran claims a service-
connected disability has increased in severity, the claim is 
well-grounded.  Proscelle v. Derwinski, 2 Vet. App. 629 
(1992).  The Court has also held that the Board cannot treat 
a veteran's sworn testimony only as a part of his 
contentions, but must account for and explain its reasons for 
rejecting the testimony.  Hatlestad v. Derwinski, 1 Vet. App. 
164, 169-70 (1991).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (1998).  When an unlisted 
condition is encountered, it will be permissible to rate 
under a closely related disease or injury in which not only 
the functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20 
(1998).  

In this case, the veteran's service-connected cellulitis of 
the right foot has been rated by analogy to the Diagnostic 
Codes governing skin disorders, and a noncompensable rating 
is currently in effect under Diagnostic Code 7806.  The Board 
finds that Diagnostic Code 7804 is also for application.  
Pursuant to Code 7804, a 10 percent rating is warranted for 
superficial scars which are tender and painful on objective 
demonstration.  38 C.F.R. Part 4, Code 7804 (1998).  
Additionally, a noncompensable rating is warranted for eczema 
with slight, if any, exfoliation, exudation or itching which 
is on a nonexposed surface or small area.  A 10 percent 
rating requires exfoliation, exudation or itching and 
involvement of an exposed surface or extensive area.  
38 C.F.R. Part 4, Code 7806 (1998).  

The veteran's testimony during hearings in January 1997 and 
April 1999, and the findings reported on VA medical 
examinations in April 1996 and July 1998 comprise the 
evidence of the current severity of the service-connected 
cellulitis of the right foot.  At the January 1997 hearing, 
the veteran testified that he had itching on and between his 
toes, and swelling and discoloration of his feet.  He 
specifically testified that the skin of his feet was not 
tender to touch.  At the April 1999 hearing, he testified 
that his feet swell and become numb with use and that he has 
exfoliation of his feet when the weather is warm.  However, 
in direct conflict with his testimony at the RO hearing in 
January 1997, in April 1999, the veteran testified that the 
surgical scars on his feet are tender to touch.  In any 
event, regarding a critical element in evaluating the 
severity of the service-connected cellulitis - whether the 
surgical scar on his right foot is tender to touch - the 
Board assigns greater probative weight to the medical 
evidence of record than to the veteran's testimony.  The 
Board also notes that, Code 7804 contemplates evaluations 
based upon objective demonstration.  On the most recent 
medical examination of the skin of the veteran's feet in July 
1998, the examiner specifically noted that the scars on the 
veteran's feet were non-tender.  Accordingly, a compensable 
rating for cellulitis of the right foot is not warranted 
under Code 7804. 

The veteran has testified that he has swelling, numbness, and 
itching involving his feet.  He has exfoliation when the 
weather is warmer.  The most recent examination of the skin 
of the veteran's feet was performed in July 1998, a time of 
the year when he has asserted that exfoliation is most likely 
to occur.  The clinical findings on that medical examination 
show only non-indurated, non-tender scars, and no other 
dermatologic pathology.  Therefore, the evidence, taken as a 
whole, does not support a conclusion that the service-
connected cellulitis of the right foot is manifested by 
exfoliation, exudation or itching and involvement of an 
exposed surface or extensive area.  In this regard, the Board 
further notes that the foot is not an exposed surface, and 
the area of the right foot involved here is not an extensive 
area.  Accordingly, a compensable rating is not warranted 
under Code 7806.  As a compensable rating is not warranted 
under either of the applicable Diagnostic Codes, the claim 
for a compensable rating for cellulitis of the right foot 
must be denied.  



ORDER
A compensable rating for cellulitis of the right foot is 
denied.



REMAND

As explained above, the issue of service connection for a 
left foot disorder must be decided by the RO before the Board 
may proceed to address the secondary service connection 
issue.  

The first and third issues noted on the title page of this 
decision are remanded for the following action:  

1. The RO should make an adjudicative 
determination on the issue of 
entitlement to service connection for 
a left foot disorder and the veteran 
and his representative should be 
informed by letter of the 
determination made.  If service 
connection for a left foot disorder is 
granted, the RO should proceed to 
readjudicate the issue of entitlement 
to secondary service connection for a 
neurological disorder of both lower 
extremities, based on the above 
action.  

2. If service connection for a left foot 
disorder is denied by the RO, the 
secondary service connection issue 
need not be readjudicated.  However, 
if the veteran files a notice of 
disagreement with the denial of 
service connection for a left foot 
disorder he and his representative 
should be furnished with a Statement 
of the Case on that issue.  If the 
Statement of the Case is timely 
appealed the issue of service 
connection for a left foot disorder 
should be certified to the Board for 
appellate consideration.  

No action is required of the veteran until notified.  The 
purpose of this remand is to ensure due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Member, Board of Veterans' Appeals



 

